Petition for rehearing denied January 30, 1940                        ON PETITION FOR REHEARING                              (98 P.2d 955)
Two principles seem to have eluded counsel for plaintiff. The first is that an appeal is a *Page 482 
statutory right; and the statute, which prescribes the requisite procedure, must be followed.
The second principle which plaintiff's counsel overlooks is that a petition for rehearing is an essential prerequisite in an appeal from an order of the State Industrial Accident Commission.
Plaintiff's printed petition for rehearing, which we are now considering, gives a complete answer of 24 pages to his question as to what a petition for rehearing before the commission might have contained. The printed petition for rehearing is an elaborated repetition of his brief as respondent herein. His application for rehearing before the commission upon his application for additional compensation because of aggravation should have followed the form, the nature, the function, and the commendable completeness of his petition for rehearing before this court.
Until plaintiff's application was filed for additional compensation because of aggravation, the matter of aggravation of plaintiff's malady was not presented to the commission. Until then there was no opportunity for a hearing thereon. When, for the first time, such an opportunity was afforded the commission, certainly a rehearing of the claim for additional compensation was not contemplated; but merely an original hearing thereon. A rehearing thereon could occur only after the petition for a hearing thereof was disposed of, either by an order of the commission or by virtue of the statutory provision declaring that such a petition shall be deemed to be denied if not acted upon within 30 days.
Plaintiff's petition for rehearing is denied.
RAND, C.J., and BEAN and ROSSMAN, JJ., concur. *Page 483